  Case 4:21-cv-00047-SDJ Document 1 Filed 01/16/21 Page 1 of 12 PageID #: 1




                          UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF TEXAS, SHERMAN DIVISION

STEPHANY ZAPATA                                  §
                                                 §
       Plaintiff                                 §
                                                 §
vs.                                              §                  CIVIL ACTION NO._______
                                                 §
A.R.E. OPERATIONS, LLC                           §
D/B/A SYLVAN LEARNING CENTER                     §
                                                 §
       Defendant.                                §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Comes now Plaintiff, Stephany Zapata (hereinafter, “Plaintiff,”) by and through counsel,

and in support of her claims against the above-named Defendant, A.R.E Operations, LLC dba

Sylvan Learning Centers (hereinafter “Defendant”) respectfully states:

                                                I.

                                 NATURE OF THE ACTION

       This is an employment discrimination case brought by Plaintiff against her employer,

Defendant A.R.E. Operations, LLC, under Title VII of the Civil Rights Act of 1964, including the

Pregnancy Discrimination Act, as amended. This action is also presented under the Family

Medical Leave Act and Chapter 21 of the Texas Labor Code.

                                                II.

                                            PARTIES

       1.      Plaintiff, Stephany Zapata is a resident of Texas.

       2.      Defendant is located in Tarrant County, Texas. It may be served with process by

serving its registered agent, Lance Fox, 3535 Calder, Suite 310, Beaumont, Texas 77706.


PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 1
  Case 4:21-cv-00047-SDJ Document 1 Filed 01/16/21 Page 2 of 12 PageID #: 2




                                               III.

                                JURISDICTION AND VENUE

       3.      This Court has jurisdiction under 28 U.S.C. §1331 and §1343 because this action

presents federal questions. The Court also has supplemental jurisdiction to entertain Plaintiff’s

claims brought under Texas law. Venue is proper pursuant to 28 U.S.C. §1391 because the events

made the basis of this lawsuit occurred within the geographical boundaries of the United States

District Court for the Eastern District of Texas, Sherman Division.

                                               IV.

                                            FACTS

       4.      Plaintiff was employed by Defendant in July 2018, when the Sylvan Learning

franchise was acquired from her former employer.

       5.      Plaintiff was originally employed as Director of Education at the Sylvan Learning

Center in McKinney, Collin County, Texas.

       6.      Plaintiff’s duties as Director of Education at the McKinney Center included

maintaining and extending current families through their programs, assist with enrollment of new

families in tutoring programs, hiring and training of new teachers, create center schedules, and

assessment for new and current students.

       7.      On October 3, 2018, Plaintiff was promoted to the Flower Mound Center Director

position, in Denton County, Texas.

       8.      Plaintiff received a nine percent raise (9%) in her salary when she was promoted.

       9.      Plaintiff’s duties as Director of the Flower Mound Center included, maintaining

and extending current families through their programs, assist with enrollment of new families in
PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page 2
   Case 4:21-cv-00047-SDJ Document 1 Filed 01/16/21 Page 3 of 12 PageID #: 3




tutoring programs, hiring and training of new teachers, create center schedules, and assessment for

new and current students, hiring and training all staff, driving revenue through marketing and

inquiry follow-ups, accounting, budgeting, supply orders, running payroll and tracking center

statistics.

        10.     While employed at the Flower Mound center, earned revenue showed an increase

each month, demonstrating an upward trend, and the number of staff tripled as directed by upper

management.

        11.     Plaintiff also ran two offsite tutoring programs contracted by the Boys and Girls

Club through the Flower Mound Center.

        12.     In December of 2018, Plaintiff also assumed the duties of the Director of Education

in addition to her duties as the Flower Mound Center Director.

        13.     On March 29, 2019, Plaintiff sent a text message to the A.R.E. Executive Director,

Mindy Rogers, and told her that Plaintiff and her husband were planning a family and asked for

information about maternity leave and FMLA.

        14.     Plaintiff was told there was no maternal leave policy in place and it would be

handled on a case-by-case basis of each individual person and situation.

        15.     During the first week of April, 2019, in a meeting with Jonathan Ellis, the franchise

owner and Chief Executive Officer of A.R.E. Operations, LLC, and several other employees, Mr.

Ellis asked Plaintiff directly if she had children.

        16.     Plaintiff answered “no, not yet,” and Mr. Ellis replied with apparent hostility, “are

you trying to tell me something?” Plaintiff chose not to answer him because the question made




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 3
  Case 4:21-cv-00047-SDJ Document 1 Filed 01/16/21 Page 4 of 12 PageID #: 4




her uncomfortable and because she had a history of a miscarriage in the past year that she did not

wish to discuss with Mr. Ellis or other at that time.

       17.     On April 9, 2019, Plaintiff sent an email directed to Jonathan Ellis stating that she

and her husband were planning a family and inquired about FMLA and maternity leave options.

       18.     One day later, on April 10, 2019, Jonathan Ellis, owner of A.R.E. Operations, LLC

and Evita Mason, a management level employee, appeared at the Flower Mound Center and fired

Plaintiff with no notice and Plaintiff was denied her accrued PTO.

       19.     By way of explanation, Jonathan Ellis stated that “the wheels are turning” but that

“there was not enough traction” referring to the Flower Mound Center’s staffing and revenue.

       20.     Although Plaintiff was discharged due to those alleged “performance reasons,”

Plaintiff was never counseled by Defendant either verbally or in writing about any performance

deficits in the nine months prior to her discharge.

       21.     The Flower Mound Center ranked in the mid-range of the centers owned by A.R.E.

franchise in terms of performance including revenue, staffing, customer service and student

enrollment.

       22.     Plaintiff timely filed a charge of discrimination against her employer A.R.E.

Operations, LLC d/b/a Sylvan Learning Centers on August 26, 2019 with the Equal Employment

Opportunity Commission and Texas Workforce Commission – Civil Rights Division which was

within 180 days of her employment termination which is timely under both Texas and federal law.

       23.     Plaintiff received a Notice of Right to Sue from the EEOC on October 20, 2020.

The Notice of Right to Sue is attached hereto as Exhibit I – Notice of Right to Sue.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 4
  Case 4:21-cv-00047-SDJ Document 1 Filed 01/16/21 Page 5 of 12 PageID #: 5




       24.     This lawsuit was timely as it was filed within 90 days of receipt of the EEOC Notice

of Right to Sue and within other applicable statute of limitations. A Notice of Right to Sue is not

required under Chapter 21 of the Texas Labor Code.

                                                V.

                                             CLAIMS

                                               A.
                                 Discrimination in Violation of
                      Title VII of the Civil Rights Act of 1964, including
                       the Pregnancy Discrimination Act, as amended

       25.     Plaintiff adopts and incorporates herein by reference all preceding paragraphs.

       26. As alleged in the facts portion of this Complaint, the employer retaliated against

Plaintiff in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S. Code §

2000e–3.

       27. Plaintiff was an employee within the meaning of Title VII of the Civil Rights Act of

1964, as amended, 42 U.S. Code § 2000e.

       28. Defendant is an employer within the meaning of Title VII of the Civil Rights Act of

1964, as amended, 42 U.S. Code § 2000e, and was Plaintiff’s employer.

       29.     The effect of the practices complained of has been to retaliate against Plaintiff

because she was pregnant resulting in her damages.

       30.     The unlawful employment practices complained of herein were willful and

intentional and were done with malice or with reckless indifference to Plaintiff’s federally

protected rights resulting in her damages.

       31.     All administrative prerequisites to the filing of this lawsuit have been exhausted.



PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 5
  Case 4:21-cv-00047-SDJ Document 1 Filed 01/16/21 Page 6 of 12 PageID #: 6




                                               B.
                                 Discrimination in Violation
                              Chapter 21 of the Texas Labor Code

       32.     Plaintiff adopts and incorporates herein by reference all preceding paragraphs.

       33.     This count is alleged against Defendant A.R.E. Operations, LLC d/b/a Sylvan

Learning Centers who was Plaintiff’s employer, for retaliation in violation of Chapter 21 of the

Texas Labor Code.

       34. As alleged in the facts portion of this Complaint, Plaintiff’s employer discriminated

against Plaintiff in violation of Chapter 21 of the Texas Labor Code based upon pregnancy/sex

discrimination and retaliation.

       35.     The unlawful employment practices complained of herein were intentional and

were done with malice or with reckless indifference to Plaintiff’s state protected rights resulting

in her damages.

       36.     All administrative prerequisites to the filing of this lawsuit have been exhausted.

                                            C.
                   Cause of Action: Retaliation in Violation of the FMLA

       37.     Plaintiff adopts and incorporates herein by reference all preceding paragraphs.


       38.     Defendant violated the FMLA by retaliating against Plaintiff for seeking leave for a

serious health condition (pregnancy). 29 U.S.C. § 2601 et seq.


       39.     Under 29 U.S.C. § 2615(a)(1), it is unlawful for an employer to interfere with,

restrain, or deny the exercise of or the attempt to exercise, any right provided under the FMLA.


       40.     Plaintiff was employed by Defendant at a work site with more than 50 employees

PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 6
  Case 4:21-cv-00047-SDJ Document 1 Filed 01/16/21 Page 7 of 12 PageID #: 7




employed by Defendant within a 75-mile radius.

       41.     At all times relevant to this suit, Plaintiff was an eligible employee under the FMLA.

Plaintiff was employed by Defendant for at least 12 months and for at least 1,250 hours of service

during the 12-month period preceding her leave request.


       42.     Defendant discharged Plaintiff specifically in retaliation for seeking information about

FMLA-protected leave.

       43.     Plaintiff is entitled to recover liquidated damages under the circumstances alleged

in this case describing a willful violation of the FMLA.

                                             PRAYER

       44.     Plaintiff respectfully prays that the Court enter judgment in her favor and against

Defendant, and award Plaintiff the following:

       a) Actual damages plus interest including, but not limited to, wage loss, loss of employment

opportunities and lost benefits, past and future, as allowed by law;

       b) Compensatory damages arising from emotional pain, suffering, inconvenience, mental

anguish, loss of enjoyment of life, injury to reputation, shame, shock and humiliation and other

nonpecuniary losses, past and future, as allowed by law;

       c) All damages and relief as allowed under Title VII of the Civil Rights Act of 1964, as

amended;

       d) All damages and relief as allowed under Chapter 21 of the Texas Labor Code;

       e) All damages and relief as allowed under the Family Medical Leave Act;

       f) Attorney’s fees, costs and injunctive relief necessary to eradicate the effects of its

unlawful employment practices in the form of reinstatement, or alternatively, front pay, having

PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 7
  Case 4:21-cv-00047-SDJ Document 1 Filed 01/16/21 Page 8 of 12 PageID #: 8




Plaintiff’s employment record cleared of negative and false information and any other relief as

allowed under Title VII of the Civil Rights Act of 1964, as amended, the Pregnancy Discrimination

Act and as otherwise allowed by law;

       g) Special damages as allowed by law;

       h) Punitive and/or exemplary damages as allowed by law;

       i) Liquidated damages as allowed by law;

       j) Prejudgment interest as allowed by law;

       k) Post-judgment interest as allowed by law;

       l) Attorney’s fees as allowed by law;

       m) Court costs and expenses as allowed by law;

       n) Payment of costs and interest as allowed by law;

       o) All other relief, both special and general, at law and in equity, to which Plaintiff may be

          justly entitled.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 8
 Case 4:21-cv-00047-SDJ Document 1 Filed 01/16/21 Page 9 of 12 PageID #: 9




                                  Respectfully Submitted,


                                  /s/ Tamara Brock Segal
                                  Tamara Brock Segal
                                  Texas State Bar No. 24010782
                                  tamara@brockgoetzmann.com
                                  BROCK & GOETZMANN, PLLC
                                  12655 N. Central Expressway, Suite 315
                                  Dallas, Texas 75248
                                  Tel: (214) 739-1843
                                  Fax: (214) 739-1496
                                  ATTORNEYS FOR PLAINTIFF


                                  /s/ John E. Schulman
                                  John E. Schulman, Esq.
                                  State Bar No. 17833500
                                  jschulman@schulmanlaw.com
                                  Margaret K. Schulman, Esq.
                                  State Bar No. 17833900
                                  mschulman@schulmanlaw.com
                                  THE SCHULMAN LAW FIRM, P.C.
                                  6440 N. Central Expressway, Suite 210
                                  Dallas, TX 75206
                                  Tel: 214-361-2580
                                  Fax: 214-361-6580
                                  CO-ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                             Page 9
                                                            EXHIBIT
Case 4:21-cv-00047-SDJ Document 1 Filed 01/16/21 Page 10 of 12 PageID #: 1
                                                                         10

                              U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                              Dallns District Office
                                                                                           207 S. Houston Slreet, 3'4 floor
                                                                                                  Dallas, TX 75202-4726
                                                                               Intake Information Group: (800) 669-4000
                                                                          Jutakc Information Group 'ITY: (800) 669-6820
                                                                                       Dallas Direct Dial: (972) 918-3580
                                                                                                    Fi\X: (214)253-2720
                                                                                                 Website: \\"Ww.eeoc.gov
Dnllas District Office
   San Antonio Yield Oftice
   El Paso Area Office



Stephany Zapata
3821 Moorcroft Road
Frisco, Texas 75034

RE:       EEOC Charge Number: 450-2019-03592
          Stephany Zapata vs. A.R.E. OPERATIONS, LLC - SYLVAN LEARNING CENTER

Dear Ms, Zapata:

        Thank you for the additional information you submitted in response to our preliminaty
assessment of the evidence and decision to dismiss your charge of employment discrimination. We want
to assure you that all the evidence submitted by you and the employer has been considered in our review
of your case.

        After review of the additional information you provided, it is our assessment that further
investigation is unlikely to result in a violation of the statutes we enforce. While we realize that you have
firm views that the evidence suppo11s your position you were discriminated against, the final
determination must comport with our interpretation of the available evidence and the laws we enforce.

         Therefore, please find enclosed the Dismissal and Notice of Rights that represents a final
determination by the U.S. Equal Employment Opportunity Commission (EEOC) and describes your right
to pursue the matter by filing a lawsuit within ninety (90) days of your receipt of the notice. If you fail to
file a lawsuit within the statutory ninety-day period, your right to sue in federal court will expire and
cannot be restored by EEOC. Additionally, you may wish to consider consultation with private counsel
who specializes in employment law for an assessment of your circumstances and the likelihood of
prevailing in any litigation you might initiate.

         We hope this information is helpful lo you.

                                                           Sincerely,


l0-20-2020
DATE                                                       Jassiem M. Omar
                                                           Investigator

Encl.: Dismissal and Notice of Rights (EEOC Form 161)


John Schulman, Attorney, 6440 N Central Expressway, Suite 210, Dallas, TX 75206
           Case 4:21-cv-00047-SDJ Document 1 Filed 01/16/21 Page 11 of 12 PageID #: 11
 EEOC Form 161 (11(16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
 To:    Stephany Zapata                                                               From:    Dallas District Office
        3821 Moorcroft Road                                                                    207 S. Houston St.
        Frisco, TX 75034                                                                       3rd Floor
                                                                                               Dallas, TX 75202



       D                    On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL /29 CFR .§1601.7/a)J
 EEOC Charge No.                                EEOC Representative                                                     Telephone No.
                                               Jassiem M. Omar,
 450-2019-03592                                Investigator                                                             (972) 918-3603
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       [KJ       The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D         Other (briefly state)


                                                        • NOTICE OF SUIT RIGHTS ·
                                                  (See the additronal Information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be. filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years 13 years)
before you file suit may not be collectible.

                                                                    On behalf of the Commission

                                                                                                                    10-20-2020

Enclosures(s)                                                                                                                (Date Mailed}
                                                               Belinda F. McCallister,
                                                                  District Director
cc:
           Barbara J. Barron, Attorney                                              John Schulman, Attorney
           MehaffyWeber                                                             THE SCHULMAN LAW FIRM PC
           2615 Calder Avenue, 8th floor                                            6440 N Central Expressway, Suite 210
           Beaumont, TX 77702                                                       Dallas, TX 75206
           (A.R.E. OPERATIONS, LLC • SYLVAN LEARNING
           CENTER)
       Case 4:21-cv-00047-SDJ Document 1 Filed 01/16/21 Page 12 of 12 PageID #: 12
Fnc!osure with EEOC
Form 161 (11/16)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                               (This infonnation relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)

                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where !he Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                     Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years} before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                    --   Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                      IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
